DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/10/2020 has been entered.
Claims 1, 3-6, 8-11, 13-15 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. US 20160219582 in view of Tiirola et al. US 20160219582 in view of Lee et al. US 20180098337.

Regarding claim 1, A method of a user equipment (UE) for receiving short transmission time interval (TTI) frame structure configuration information, the method comprising: receiving configuration information of a short TTI (eNB communicates TTI length configuration to the user equipment, para. 0031, Figure 6); and receiving data through a frame structure that includes the short TTI (eNB communicates data via the downlink transmission to the UE, para. 0031, if data requires low latency, a short TTI length is selected to transport the data, para. 0029).  Au does not disclose configured to have a predetermined number of symbols, data configured to have the predetermined number of symbols based on the configuration information of the short 
Regarding claim 3, The method of claim 1, Au does not disclose wherein a specific subframe having the frame structure including the short TTI has a configuration pattern formed by combining the predetermined number of symbols of the configured short TTI.  Tiirola discloses variable size TTI within one "superframe" may be used where at least one TTI of the "superframe" is made shorter to match with the "superframe" structure, several short TTIs may be used and they may be grouped together, para. 0055-0056.  At the time of the filing of the invention it would have been obvious to modify Au to include Tiirola’s shorter TTI frame structure.  One of ordinary skill in the art 
Regarding claim 4, The method of claim 1, further comprising transmitting data through the frame structure including the short TTI (eNB communicates data via the downlink transmission to the UE, para. 0031, if data requires low latency, a short TTI length is selected to transport the data, para. 0029).  Au does not disclose data configured to have the predetermined number of symbols, wherein the number of symbols of the configured short TTI is two or three.  Tiirola discloses a variable size TTI may be used where at least one TTI of the "superframe" is made shorter to match with the "superframe" structure and a single short TTI may be used, para. 0055, and predetermined number of symbols including two, Figure 3.  At the time of the filing of the invention it would have been obvious to modify Au to include Tiirola’s shorter TTI frame structure.  One of ordinary skill in the art would be motivated to do so to flexibly support a multitude of different data rates, cell sizes and propagation environments.  Au and Tiirola do not explicitly disclose the TTI is three. Lee discloses transmitting and receiving data in a wireless communication system uplink data to and from a base station through a radio frame, wherein the radio frame includes a downlink (DL) radio frame and an uplink (UL) radio frame and a short TTI comprising three symbols.  At the time of the filing of the invention it would have been obvious to modify Au and Tiirola to include Lee’s TTI of three symbols.  One of ordinary skill in the art would be motivated to do so for improved latency and performance, para. 0031, 0034.  

eNB communicates TTI length configuration to the user equipment, para. 0031, Figure 6); and transmitting data through a frame structure including the short TTI (eNB communicates data via the downlink transmission to the UE, para. 0031, if data requires low latency, a short TTI length is selected to transport the data, para. 0029).  Au does not disclose configured to have a predetermined number of symbols, data configured to have the predetermined number of symbols based on the configuration information of the short TTI.  Tiirola discloses a variable size TTI may be used where at least one TTI of the "superframe" is made shorter to match with the "superframe" structure and a single short TTI may be used, para. 0055, and predetermined number of symbols, Figure 3.  At the time of the filing of the invention it would have been obvious to modify Au to include Tiirola’s shorter TTI frame structure.  One of ordinary skill in the art would be motivated to do so to flexibly support a multitude of different data rates, cell sizes and propagation environments.  Au and Tiirola do not explicitly disclose the TTI is three. Lee discloses transmitting and receiving data in a wireless communication system uplink data to and from a base station through a radio frame, wherein the radio frame includes a downlink (DL) radio frame and an uplink (UL) radio frame and a short TTI comprising three symbols.  At the time of the filing of the invention it would have been obvious to modify Au and Tiirola to include Lee’s TTI of three symbols.  One of ordinary skill in the art would be motivated to do so for improved latency and performance, para. 0031, 0034.  
.

Claims 5, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. US 20160219582 in view of Tiirola et al. US 20160219582 in view of Lee et al. US 20180098337 in view of Au et al. US 10200137 (hereinafter Au II).

Regarding claim 5, The method of claim 1, Au, Tiirola and Lee do not disclose wherein the configuration information of the short TTI is received through higher layer signaling.  Au II discloses adaptive TTI are configured with adaptive TTI, for instance by receiving and decoding the configuration information at an associated higher layer, column 5, lines 50-52.  At the time of the filing of the invention it would have been obvious to include configuration information exchange at higher layer.  One of ordinary skill in the art would be motivated to do so for adaptive coexistence of systems.
Claims 10, 15 are rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-11, 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468